Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-29-2005

In Re: Shemonsky
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1736




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Shemonsky " (2005). 2005 Decisions. Paper 643.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/643


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No. 05-1736
                                   ________________

                                     IN RE:
                               MICHAEL R. SHEMONSKY,

                                              Appellant

                       ____________________________________

                     On Appeal From the United States District Court
                         For the Middle District of Pennsylvania
                              (D.C. Misc. No. 03-mc-00008)
                       District Judge: Honorable John E. Jones, III
                     _______________________________________


                       Submitted Under Third Circuit LAR 34.1(a)
                                   August 25, 2005

           Before: BARRY, AMBRO AND FUENTES, CIRCUIT JUDGES

                                 (Filed: August 29, 2005)

                               _______________________

                                      OPINION
                               _______________________


PER CURIAM

       Michael Shemonsky appeals the District Court’s March 2, 2005, order in which

Judge Caputo recused himself from any matter involving Shemonsky. The procedural

history of this case is well-known to the parties and need not be discussed at length. On
February 18, 2003, the District Court (Chief Judge Vanaskie) enjoined Shemonsky from

filing any further pleadings related to his claims concerning his 1994 arrest or Atlantic

Financial. This Court affirmed the order on appeal. On February 25, 2005, Shemonsky

submitted a document entitled “Conspiracy by Federal and State Court Under the Unified

System of Justice.” In the document, which was addressed to Judge Caputo, Shemonsky

appeared to complain about state court orders concerning child support. On March 2,

2005, Judge Caputo entered an order noting that he had recused himself from the case in

July 2003. He then stated that he was recusing himself from any matter involving

Shemonsky. Shemonsky filed a timely notice of appeal.

       In his brief on appeal, Shemonsky reiterates his complaints about his divorce

proceedings. He also makes several comments about judges who have been involved in

his legal proceedings over the years. He alleges a conspiracy by Judge Caputo, the same

judge whose recusal he is appealing, and contends that the District Court order is wrong

because of “bias, prejudice, and fear of exposure by Judge Caputo.” Shemonsky requests

this Court to transfer the matter to District Court Judge Nealon.

       The only action Shemonsky requests of this Court is that the case be transferred to

another District Court Judge. Because Judge Caupto has recused himself and the case is

assigned to another Judge, we will dismiss the appeal. A party cannot appeal from a

decision in his favor. See Watson v. City of Newark, 746 F.2d 1008 (3d Cir. 1984).

       To the extent that Shemonsky requests the reassignment of the case to Judge



                                             2
Nealon, we note that a litigant has no right to have his case assigned to a particular

District Court Judge. See Hampton v. City of Chicago, 643 F.2d 478 (7th Cir.

1981)(“While plaintiffs have a right to have their claim heard by the district court, they

have no protectable interest in the continued exercise of jurisdiction by a particular

judge.”).

       For the above reasons, we will dismiss the appeal. Shemonsky’s motions to

compel, motions to disclose, motion to amend, and motion to charge are denied.




                                              3